Citation Nr: 0319673	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of frostbite of the lower extremities.

2.  Entitlement to service connection for a mental disorder, 
to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
October 1953.  He received the Combat Infantryman's Badge.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's application to reopen the claim of 
service connection for residuals of frostbite of the lower 
extremities and his claim for service connection for a 
nervous disorder, to include post-traumatic stress disorder 
(PTSD).  

The veteran has clarified his claim of service connection for 
a mental disorder does not include PTSD and that it is 
secondary to his service-connected disabilities.

The issue of entitlement to service connection for a mental 
disorder, to include as secondary to his service-connected 
disabilities is addressed in the Remand appended to this 
decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  An unappealed RO decision in October 1964 denied the 
veteran's claim for service connection for frostbite of the 
feet; an April 1992 Board decision denied the veteran's 
application to reopen that claim. 

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for residuals of frostbite of the 
lower extremities and feet bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran incurred a cold injury of the lower 
extremities and feet while engaged in combat with the enemy 
during active service; current residuals of the cold injury 
includes peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The decision of the Board in April 1992 denying the 
application to reopen the claim of entitlement to service 
connection for residuals of frostbite in the lower 
extremities is final.  38 U.S.C.A. § 5107, 7104(b) (West 
2002).  

2.  Since the Board's April 1992 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for residuals of frostbite in the lower 
extremities and feet is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Residuals of a cold injury of the lower extremities and 
feet, including peripheral neuropathy, were incurred in 
active service. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for residuals of frostbite of the lower extremities, 
including peripheral neuropathy.  Therefore, no further 
development is needed with respect to this claim.  

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).  
Therefore, although the last final decision on the merits of 
the decision was by the RO in October 1964, the Board only 
considers the received by the VA since the April 1992 Board 
decision.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that review of the veteran's service records 
indicates that he received the Combat Infantryman's Badge, 
and thus engaged in combat with the enemy.  In the case of a 
combat veteran, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2002).  However, 
competent evidence of a nexus between a current disability 
and service is still required.  Libertine v. Brown, 
9 Vet. App. 521 (1996).  

Analysis

Review of the evidence received since the April 1992 Board 
decision denying the veteran's application to reopen reveals 
that it is both new and material sufficient to reopen the 
veteran's claim.

Several pieces of evidence added to the record are merely 
cumulative of or redundant to evidence that was of record in 
April 1992.  This includes the September 1996 opinion of Dr. 
LLR opining that the veteran's peripheral neuropathy, 
recurrent arthralgia of the lower extremities, and ulcers of 
the legs are secondary to frostbite incurred in service.  
This opinion is duplicative of earlier opinions submitted by 
the same physician.  The veteran has also submitted copies of 
evidence previously of record and reiterations of his account 
of incurring frostbite while having to stand in a frozen 
river for an hour.

However, the Board finds significant the VA examiner's 
opinion in March 1998 that if the veteran had frostbite, his 
polyneuropathy could be related to frost bite.  This is in 
contrast to the only other VA examiner's opinion addressing 
the issue dated in October 1964.  That opinion found no 
abnormalities on examination and diagnosed a history of 
frostbite with no current residuals.  The Board notes that 
review of the October 1964 report indicates that the examiner 
did not have access to the veteran's claims folder.  The new 
VA examiner's opinion and the private medical testing, 
consisting of a 1996 nerve conduction study and EMG study 
confirming that the veteran has peripheral neuropathy in his 
lower extremities, are neither cumulative nor redundant.

Thus there is evidence added to the record that shows the 
veteran's disabilities are current and supports the contended 
causal relationship.  The Board finds that this additional 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented to reopen the veteran's 
claim of service connection for a low back disorder.  
38 C.F.R. § 3.156(a).

Entitlement to Service Connection for Residuals of Frostbite

The veteran alleges that during the winter of 1953, while 
attempting to drive a truck across a river, the only bridge 
having been destroyed, a trailer carrying ammunitions 
overturned.  He was ordered to attempt to recover the 
ammunition from the freezing water, and was required to stand 
in the water for approximately one hour.  The veteran reports 
that he was subsequently treated in a field hospital for 
frostbite.

The Board finds that under the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002), the veteran's incurrence of a cold 
injury of the lower extremities during his period of active 
service must be presumed.  The history of his cold injury 
while on active duty is consistent with the circumstances, 
conditions, and hardships of combat service during the Korean 
War.  The veteran also submitted two statements from fellow 
service members dated in 1969 that support his contentions.  
While the two statements do not purport to be eyewitnesses to 
the veteran standing in the freezing river, they recalled his 
subsequent treatment and recovery.  They addressed issues 
that were within the limitations of a layperson to observe, 
and thus lend credible support to the veteran's incurrence of 
a cold injury while engaged in combat service.

Review of the evidence that would tend to disprove the 
veteran's claims of frostbite does not rise to the level of 
clear and convincing required by § 1154(b).  Section 1154(b) 
states that the absence of service medical records recording 
treatment may not be used as evidence to disprove service 
incurrence.  The only evidence against service incurrence is 
the absence of treatment for a cold injury during service.  
The Board finds the absence of evidence insufficient to be 
considered clear and convincing evidence.

Review of the medical evidence of record subsequent to 
service reveals several private medical records that 
attribute symptomatology to residuals of frostbite.  A letter 
from Dr. F.A.B. notes treatment from August 1963 to October 
1966 for swelling of the legs of about one years duration.  

VA hospitalization records dated in May 1967 show the veteran 
was treated for cellulitis of the left leg.  He complained of 
fever, chills, and redness of the left leg.  Physical 
examination showed a reddened area with local warmth in the 
lower two thirds of the left leg.  Between the toes there was 
desquamation.  He was treated with penicillin and discharged.

As noted, the veteran was examined in October 1964.  The 
veteran complained of swollen feet and ankles secondary to 
frozen feet sustained in Korea in the winter of 1952.  There 
was no claims file available to the examiner.  VA examiner 
reported there was no cyanosis of the toes.  There were no 
trophic or temperature changes of the skin of the toes.  
There was no edema at that time of examination, and pedal 
pulses were strong and normal.  The only pertinent abnormal 
findings were pigmented patches of skin of the feet and 
ankles that the examiner believed had no relation to 
frostbite of the feet.  The diagnosis was frostbite of both 
feet, by history.

An April 1990 letter from Dr. LRP noted the veteran was under 
treatment due to peripheral neuropathy and recurrent 
arthralgias of the legs, knees, and ankles.  In September 
1996, Dr. LRP submitted a second letter.  He noted the 
veteran was under treatment from peripheral neuropathy; 
recurrent arthralgia of the legs, knees, and ankles; and 
severe and recurrent ulcers of the legs.  He reported that 
the veteran's ulcers had started in 1956.

The results of a private nerve conduction test and EMG in 
July 1996 reveal sensorimotor peripheral neuropathy 
significantly worse than a previous study performed in 
December 1987.  No opinion as to the etiology was noted.

The veteran was examined by VA in March 1998.  That 
examination noted that a number of long term and delayed 
sequelae to cold injuries are generally recognized, including 
peripheral neuropathy, skin cancer in frostbite scars, and 
arthritis in involved limbs.  He was noted to have cold 
sensitization of the legs; Raynaud's phenomenon on the great 
toes; paresthesias and numbness on the legs; chronic pain 
resembling causalgia or reflex sympathetic dystrophy below 
the knees; recurrent fungal infections on the toes; breakdown 
and ulceration of frostbite scars; no arthritis of the 
affected areas; changes in skin color; skin thickening or 
thinning; numbness tingling and burning.  The veteran was 
noted to not have diabetes mellitus nor high blood pressure 
or other vascular disease.  He was noted to have no other 
risk factors.

The veteran's reflexes were found diminished at the knee and 
ankle bilaterally.  He had diffuse diminished pinprick and 
smooth sensation of both legs.  He had weakness of both ankle 
dorsiflexor muscles and extensor hallucis longus.  It was 
further noted that the veteran did not have any pain, 
stiffness, deformity, or swelling in any of the joints 
affected by cold injury.  He had full range of motion.

The examiner noted diagnoses of motor axonal peripheral 
neuropathy, by electrodiagnostic studies as of July 1990 
noted in hospital record at San Juan VA Medical Center 
(VAMC), and frostbite of legs, by history.

A supplemental report filed following review of the veteran's 
claims folder by the same examiner noted that the veteran's 
peripheral neuropathy could be the result of frost bite of 
the feet if it had ever occurred.  The Board notes that 
because the Board must presume that the veteran did in fact 
have a cold injury pursuant to the provisions of § 1154(b), 
this opinion serves to provide competent medical evidence, 
based upon a complete review of the veteran's previous 
treatment and diagnoses, of a nexus between the in service 
cold injury and present residuals.

After having carefully considered this matter, the Board 
finds that the evidence supports the veteran's claim for 
service connection for residuals of frostbite of the lower 
extremities, to include peripheral neuropathy.  While there 
is little evidence of residuals of the veteran's in service 
cold injury for approximately 10 years subsequent to service, 
it is presumed that this combat veteran did sustain such an 
injury and the competent medical evidence, both private and 
VA, indicates either a nexus or the possibility of one.  
There is little or no competent medical evidence that weighs 
directly against the conclusion that the veteran's current 
peripheral neuropathy is the result of a cold injury in 
service.  Under these circumstances, service connection for 
residuals of frostbite of the lower extremities and feet, 
including peripheral neuropathy, is warranted.  38 U.S.C.A. 
§§ 1110, 1154(b) West 2002); 38 C.F.R. § 3.303(d) (2002).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of frostbite 
is reopened.

Service connection for residuals of frostbite of the feet and 
lower extremities, including peripheral neuropathy, is 
granted.


REMAND

Review of the competent medical evidence relevant to the 
veteran's claim of service connection for a mental disorder 
reveals that the most recent VA examination, in December 
1997, noted the possible diagnosis of PTSD but did not 
address any possible nexus between the veteran's period of 
active service and any other diagnoses of mental disorders.  
The Board notes that the veteran has been diagnosed over the 
years since service with a variety of mental disorders, 
including anxiety, psychotic depression reaction, depressive 
disorder, and histrionic personality with dependent features.

Private medical records submitted by the veteran have 
indicated a connection between the veteran's residuals of a 
cold injury and his mental disorders.  It is not clear from 
review of these records whether the veteran's full record was 
reviewed by these private physicians.

The Board notes that the first reports of a psychotic 
depression reaction occurred subsequent to an injury to the 
veteran that, according to the record, occurred in 1968 in 
connection with his employment.  (See VA examination dated 
February 1976).  Several other medical records indicate that 
this injury was the precipitating factor in the veteran's 
subsequent mental disorders.
 
The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination  38 C.F.R. § 3.159(c)(4) (2002).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board further notes that, in the case of a claim for 
disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

In view of the foregoing, it is the Board's judgment that a 
VA psychiatric examination that includes an opinion 
addressing the contended causal relationship is warranted.  
Id. 

The RO should also ensure that all notification and 
development action required by the law and regulations 
implementing VCAA are fully complied with and satisfied.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current mental disorder that may be 
present is causally related to any 
incident of service, to include combat 
service or a cold injury sustained during 
such service; and whether it is at least 
as likely as not that any current mental 
disorder that may be present was caused 
or aggravated (worsening of underlying 
condition versus temporary flare-ups of 
symptoms) by service-connected residuals 
of frostbite of the lower extremities and 
feet, to include peripheral neuropathy.  
(As the veteran had combat duty, his 
history of an in-service cold injury is 
presumed.)  The claims file must be made 
available to the examiner for review and 
it should be noted in the examination 
report that such a review was conducted.  
A rationale should be provided for any 
opinion expressed.  Any indicated tests 
should be performed.  

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, to 
include as secondary to a service-
connected disability.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

